UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  May 17, 2018

                                   No. 17-2324

                                SORTO BONILLA,
                                      PETITIONER

                                        v.

                      ATTORNEY GENERAL OF THE UNITED
                            STATES OF AMERICA,
                                    RESPONDENT

                            (Agency No. A20-771-350)

Present: JORDAN, SHWARTZ and KRAUSE, Circuit Judges

      1. Unopposed Motion filed by Respondent to Publish the Opinion dated March
         15, 2018.



                                                   Respectfully,
                                                   Clerk/clw

_________________________________ORDER________________________________
The foregoing unopposed motion filed by Respondent to publish the Opinion dated
March 15, 2018 is granted.

                                                   By the Court,

                                                   s/ Patty Shwartz
                                                   Circuit Judge

Dated: May 30, 2018